     Case 1:18-cv-00515-NONE-HBK Document 49 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY WILLIAMS CORTINAS,                           Case No. 1:18-cv-00515-NONE-HBK (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS TO
                                                         DENY PLAINTIFF’S MOTION TO FILE
13            v.                                         SUPPLEMENTAL PLEADING
14    RAVIJOT GILL, JR., et al.,                         FOURTEEN-DAY OBJECTION PERIOD
15                       Defendants.                     (Doc. No. 36)
16

17          Plaintiff Larry Williams Cortinas, a state prisoner, initiated this action on April 10, 2018
18   by filing a pro se civil rights complaint under 42 U.S.C. § 1983. (Doc. No. 1). Plaintiff is
19   proceeding on his first amended complaint. (Doc. No. 17). Before the Court is Plaintiff’s motion
20   to file a supplemental complaint under Federal Rule of Civil Procedure 15(d). (Doc. No. 36). It
21   is within the court’s discretion as to whether to permit the filing of a supplemental
22   complaint. Howard v. City of Coos Bay, 871 F.3d 1032, 1040 (9th Cir. 2017) (“only at the
23   district court's discretion are parties permitted to file a supplemental complaint”).
24          In his one-page motion, Plaintiff states that “parties acting” behalf of Defendants are
25   retaliating against him due to his filing of the instant complaint. (Id.). The Court finds the
26   motion procedurally deficient. Under Local Rule 137(c), where a party moves to file a document
27   which requires leave of Court, such as a supplemental pleading, the party “shall attach the
28
     Case 1:18-cv-00515-NONE-HBK Document 49 Filed 08/25/21 Page 2 of 2


 1   document proposed to be filed as an exhibit to moving papers seeking such leave and lodge a

 2   proposed order.” The undersigned is unable to exercise any discretion whether to permit the

 3   supplemental pleading from Plaintiff’s sparse motion.

 4            Accordingly, it is RECOMMENDED:

 5            Plaintiff’s motion to file a supplemental pleading (Doc. No. 22) be DENIED without

 6   prejudice.

 7                                        NOTICE TO PARTIES

 8            These findings and recommendations will be submitted to the United States district judge

 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

10   (14) days after being served with these findings and recommendations, a party may file written

11   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

12   Findings and Recommendations.” Parties are advised that failure to file objections within the

13   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

14   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15

16
     Dated:       August 24, 2021
17                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
